Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 1 of 14

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Judith H, Kusel, ef al. *
On behalf of herself and %
others similarly situated
Plaintiffs
ve
v. Case No. 1:18-cv-01413-JMC

B J’s On The Water, Inc. ef al.

Defendants
/

PLAINTIFFS’ UNOPPOSED MOTION FOR ATTORNEYS’ FEES AND COSTS
Plaintiff Judith Kusel (“Plaintiff”), on behalf of herself and others similarly situated, files
this Unopposed Motion for an Award of Attorneys’ Fees and Costs, pursuant to a settlement
reached in in this case, brought under the Federal Fair Labor Standards Act (“FLSA”), 29 U.S.C.
3 201 et seq., the Maryland Wage and Hour Law (“MWHL”), Md. Ann. Code LE art. § 3-401 ef
seq., the Maryland Wage Payment and Collection Law ((MWPCL”), Md. Ann. Code LE art. § 3-
501 ef seg.

1. INTRODUCTION

As announced at the Final Fairness Hearing, the parties have reached a compromise over
the amount of attorneys’ fees and costs to be paid by Defendants to Hoffman Employment Law,
LLC (“Class Counsel”) in the above-referenced case. Accordingly, Plaintiffs file this unopposed
Motion for Attorneys’ Fees and Costs pursuant to the approved terms of the Settlement Agreement
allowing the Court to determine the reasonable attorneys’ fees and costs to be awarded Plaintiffs’
counsel in this case (ECF Doc. 37-1) and (ECF Doc. 93); Fed. R. Civ. P. 23(h); Fed. R. Civ, P.

54(d)(2)(A), and Local Rule 109.2.

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 2 of 14

I. STANDARD OF REVIEW
“[W Jhere a proposed settlement of FLSA claims includes a provision regarding attorneys’
fees, the reasonableness of the award must also ‘be independently assessed, regardless of whether

there is any suggestion that a conflict of interest taints the amount the wronged employee recovers

under a settlement agreement,’ ” Saman v. LBDP, Inc. No. DKC-12~1083, 2013 WL 2949047,

 

at *3 (D. Md. June 13, 2013); see also Kianpour v. Restaurant Zone, Inc., et al., DEC 11-0802,

2011 WL 5375082, *3 (D. Md. Nov. 4, 2011). “In making that assessment, courts typically ‘use

 

the principles of the traditional lodestar method as a guide.’” Lane v. Ko—Me, LLG, No. DKC-—
10-2261, 2011 WL 3880427, at *3 (D. Md. Aug. 31, 2011)) (citation omitted).

There is a three-step process to determine a reasonable attorney fee award. Randolph etal.
v. Powercomm Constr., Inc., No. 16-2370, 715 Fed.Appx. 227, 230 (4" Cir. 2017) (citing McAfee
y..Boczar, 738 F.3d 81, 88 (4" Cir. 2013). “To properly calculate an attorney’s fee award, courts
undertake a three-step process: (1) determine a lodestar figure; (2) subtract fees for hours spent
on unsuccessful claims unrelated to successful one; and (3) evaluate the degree of success of the
plaintiffs.” Randolph et al. v. PowerComm Constr., Inc., No. 18-1728, -- Fed. Appx. --, 2019 WL
3072555, at *4 (4 Cir. July 11, 2019) (per curiam).
I. FACTS

This case was filed in May of 2018. See ECF Doc. 1. The Plaintiffs principally relied on
the legal services of Howard B. Hoffman (“Hoffman”), principal attorney of Hoffman
Employment Law, LLC (“Hoffman Law”). Hoffman was also assisted by four other individuals
who devoted time to this case, and who are/were employed by Hoffman Law: (1) Jordan S. Liew,
Esq. (“Liew”), (2) Gregory B. Herbers, Esq. (“Herbers”); (3) Scott E. Kraff, Esq. (“Kraff’); and

(4) Timothy J. McGarry (“McGarry”).

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 3 of 14

Plaintiffs seek reasonable compensation for the time that these lawyers spent prosecuting
this case. Plaintiffs seek costs incurred, as detailed below,

Plaintiffs will first start by setting forth each individual’s hourly rate claim, general
responsibilities with respect to this litigation, and the total number of hours performed.

A, Hourly Rate And General Responsibilities

i. The Hourly Rate, Responsibilities/Role, and Number of Hours
Performed By Hoffman

(a) Hourly Rate - Hoffman
Hoffman was admitted to the Maryland Bar in December 1999 and this Court’s bar in
January 2000, A detailed biography for Hoffman, as set forth in his Declaration, is attached hereto
as Exhibit 1. (The time records maintained by Class Counsel (in chronological format) are attached
hereto as Exhibit 1-A).
(b) General Responsibilities - Hoffman
Hoffman was sought out and retained by Plaintiff, Ms. Judith Kusel, regarding a grievance
that she had concerning the manner in which the Defendants were paying their restaurant servers.
Hoffman drafted the initial complaint; interviewing and handing client communications:
reviewed and revised specialized written discovery; was primarily responsible for a discovery
dispute involving wage documents (see (ECF Doc. 28); was the chief architect and supervised the
Motion for Conditional Certification, lead settlement negotiations with the Defendants: supervised
the settlement process; and prepared the instant Motion. Mr. Hoffman has also been involved in
retaining an expert witness, supervising associate attorneys, and otherwise managing the strategies
and coordinating/delegating the roles of Plaintiffs’ counsel and assigning/supervising tasks so that

the case was efficiently and effectively managed. (Exh. 1; Hoffman Decl. { 11),

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 4 of 14

(c) Number of Heurs Billed — Hoffman
Plaintiffs seek compensation for 103.3 hours of Hoffman’s attorney time. (Exh. 1-A).

ii, The Hourly Rate, Responsibilities/Role, and Number of Hours
Performed By Liew.

Liew was admitted to the Maryland Bar in 2016 and this Court’s bar in June 2018. A
detailed biography for Liew, as set forth in his Declaration, is attached hereto as Exhibit 2.
(a) Hourly Rate — Liew
Plaintiffs seek $215.00 an hour (billed to the tenth of an hour) for all attorney time spent
by Liew representing the Plaintiffs in this matter.
(b) General Responsibilities — Liew
Liew began with Hoffman Law in late May 2018, shortly after the filing of this lawsuit.
Liew has been heavily involved and instrumental in drafting all settlement documents, which were
complex given the many damage formulas in this case. Liew assisted and supervised economic
damage experts; communicated with clients; communicated with opposing counsel; drafted the
Motion for Preliminary Approval (ECF Doc. 37) and Motion for Final Approval (ECF Doc. 90).
The hourly records of all counsel reveal that Liew has spent more hours working on behalf of these
Plaintiffs than any other lawyers in this case. Since beginning with Hoffman Law, Liew quickly

assumed responsibility for major aspects of this case.

 

While it is true that Liew’s hourly rate was $205/hour prior to July 1, 2019, given his increased
experience (leading to greater responsibilities), Hoffman Law is seeking $215/hour for all of Liew’s time.
Missouri, 491 U.S, at 283-84 (“We agree, therefore, that an appropriate adjustment for delay in payment —
whether by application of current rather than historic rates or otherwise — is within the contemplation of the
statute.”); Daly v, Hill, 790 F, 2d 1071, 1081 (4" Cir. 1986) (the Court may grant “current market rates, or
it may increase the lodestar to counterbalance the effect of inflation and foregone interest on the value of
the fee.”)

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 5 of 14

(c) Number of Hours Billed — Liew

Plaintiffs seek compensation for 211.8 hours of Liew’s time as an attorney. (Exh. 1;

Hoffman Decl. € 7; Exh, 1-A).
iii, The Hourly Rate, Responsibilities/Role, and Number of Hours Performed By

Herbers
Herbers was admitted to the California Bar in 2015 and the Maryland bar in December

2018. A description of Herbers’ background is set forth in Hoffman’s Declaration. (Exh. 1;

Hoffman Decl. ] 9. Herbers is a former associate of Hoffman Law.
(a) Hourly Rate — Herbers

Plaintiffs seek $205.00 an hour (billed to the tenth of an hour) for all attorney time spent

by Herbers representing the Plaintiffs in this matter.

(b} General Responsibilities — Herbers

Herbers worked as an associate attorney for Hoffman Law from early August 2018 to April
2019, Herbers’ role in this case is admittedly less involved than Liew. (Exh. 1; Hoffman Decl. 4

30). Herbers was involved in drafting the Motion for Conditional Certification and written

discovery.

(c) Number of Hours Billed — Herbers

Plaintiffs seek compensation for 51 hours of Herber’s time as an attorney. (Exh. 1-A).

iv. The Hourly Rate, Responsibilities/Role, and Number of Hours Performed By

Kraff
Kraff was admitted to the Maryland Bar in 2016 and this Court in June 2019. A detailed

biography for Kraff, as set forth in his Declaration, is attached hereto as Exhibit 3. Kraff began

working at Hoffman Law in mid-April 2019.

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 6 of 14

(a) Hourly Rate — Kraff
Plaintiffs seek $205.00 an hour (billed to the tenth of an hour) for all attorney time spent
by Kraff representing the Plaintiffs in this matter, after exercising billing discretion.
(b) General Responsibilities ~ Kraff
Kraff has worked as an associate attorney for Hoffman Law since April 15,2019. As this
case has been largely settled since this time, Kraff’s time has largely been supportive. (Exh. 3;
Kraff Decl. 5).
{c) Number of Hours Billed — Kraff
Plaintiffs seek compensation for 6.3 hours of Kraff’s time as an attorney. (Exh. 1-A).
y. Law Clerk Time
(a) Timothy J. McGarry
McGarry performed worked as a law clerk for Hoffman Law. McGarry is a 2019 graduate
of the George Washington University School of Law. McGarry has passed the District of Columbia
bar examination and is pending admission to the District of Columbia bar. McGarry has assisted
Hoffman Law by communicating with class members, by providing tax and other status advice
post-final approval. McGarry has collected all of the IRS Forms W-4 and W-9 required under the
settlement agreement. For this work, reimbursement for McGarry’s time (10.6 hours) is sought at
$150.00/hour, for a total of $ 1,590.00,
vill, Costs/Expenditures Of Which Reimbursement is Sought.
Here, counsel for the Plaintiffs attests that the following charges were incurred in the course

of the litigation and are billed to fee paying clients:

 

 

 

Filing Fee $400.00
Postage & Delivery $625.14
Expert Witness Michael Kimel, $7,715.00
Ph.D

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 7 of 14

 

 

 

 

 

 

 

Service of Process (Initial) $120.00
Mileage (final fairness) $50.60 (92 miles @ ,55/mile)
Parking | . $12.00
Copy Charges $620.00
Tolls ICC) $6.50

 

 

All of these expenses were necessarily incurred in the prosecution of this case and would
be billed to fee paying clients. (Exh. 1; Hoffman Decl. 7 12).

Plaintiffs seek a total of $9,549.24 to cover costs. Plaintiffs have waived the right to
recover the costs associated with electronic legal research utilized by Hoffman Law (WESTLAW).
(Exh. 1; Hoffman Decl. ¥ 13).

B. Detailed Description of Work Performed

As this Motion is unopposed, Plaintiffs state that the work that was performed since May
2018 involved the following:

1. Drafting the Complaint/Initial Investigation/Communication With Client
2. Answer / Appearance of Counsel

3. Filing Additional Opt-In

4. Service of Written Discovery (Including Subpoenas)

5. Handling Written Discovery Dispute

6. Drafting Motion for Conditional Certification

7. Extensive and Prolonged Settlement Negotiations

8. Drafting and Filing of Settlement Related Documents

 

9, Supervision of Settlement Claim Process
10. Supervision of Calculation of Damages
11. Negotiation Regarding Fees/Costs

12. Final Approvai/Fairness Hearing/Motion For Fees/Costs

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 8 of 14

IV. ARGUMENT
Class Counsel expended a tremendous effort in bringing about this settlement on behalf of
258 class members. Defendants’ denied liability and after discovery was exchanged, engaged in

extensive and prolonged settlement negotiations.

A. Lodestar Method: Reasonable Hourly Rates Multiplied By Reasonable Number
of Hours.

i. The Sought-After Hour Rates Are Reasonable.

Plaintifis seek $400.00 an hour (billed to the tenth of an hour) for all attorney time spent
by Hoffman representing the Plaintiffs in this matter. This rate is within the range for attorneys’
fees provided in Lodestar Guidelines. Three years ago, Hoffman was awarded an hourly rate of
$400.00 by this Court in Jackson et al. v. Egira, LLC, etal., RDB 14-3114, 2016 WL 5815850 (D.
Mad, Oct, 5, 2016) (granting Hoffman an hourly rate of $400/hour, over objection).

Recently, this $400/hour rate for Hoffman was recognized as both presumptively
reasonable because “this rate is well within the range listed in the Guidelines in the Local Rules
for attorneys with between fifteen (15) to nineteen (19) years of experience.” Dominguez, etal.
vy. Microfit Auto Parts, Inc., CBD 18-0534, 2019 WL 423403, *6 n.4 (D. Md. Feb. 4, 2019). The
Dominguez decision also observed that “this rate is reasonable considering Mr. Hoffman’s years
of experience in wage and hour law.” Id, In December 2019, Hoffman will have been admitted
to the Maryland Bar for 20 years, having only practiced employment and labor law.

Plaintiffs submit that the requested hourly rate for Liew should be approved based on his
superior education credentials, his years of attorney experience, and the responsibilities handled
in this case. In Matias Guerra v, Teixeira, 2019 WL 3927323 at *5 (D. Md., Aug. 20, 2019), Judge

Charles B. Day awarded $225.00 to an attorney who graduated from law school in 2016.

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 9 of 14

As for Herbers, the rate of $205/hour was approved by the Court in Dominguez, et al. v.

Microfit Auto Parts, Inc., CBD 18-0534, 2019 WL 423403, *6 n.4 (D. Md. Feb. 4, 2019). For

 

Herbers, the Court observed that the requested rate was presumptively reasonable as it was “within
the range listed in the Guidelines in the Local Rules for attorneys with less than five (5) years of
experience.” Id. Plaintiffs submit that the same logic supports a $205/hour reimbursement rate
for Kraff, who like Liew, is a 2016 graduate of the Georgetown Law Center and also has years of
experience involving employment law. The requested rates are the same rates Hoffman Law
charges for the work performed by Liew, Herbers, Kraff for fee paying clients. (Exh. 1; Hoffman
Decl. { 29).
ii. The Sought After Hours Are Reasonable.

Plaintiffs have thoroughly accounted for their time and detailed the work that was
performed in this case. Overall, the Plaintiffs maintain the case was properly staffed and that
attorney time was effectively managed. Norman v. Housing Auth. of Montgomery, 836 F.2d 1292,
1302 (1I" Cir. 1988) (“there is nothing inherently unreasonable about a client having multiple
attorneys.”). Class Counsel appropriately delegated tasks to attorneys with lower billing rates.
Multiplying the reasonable hourly rates of counsel against the reasonable number of hours
expended on this litigation, the Plaintiffs submit that the total value of fees, is no less than
$98,890.50. This can be broken down as follows: (i) Hoffman - $41,280.00; (ii) Liew -

$44,274.00; (iit) Kraff - $1,291.50; Gv) Herbers - $10,455.00; and (v) McGarry - $1,590.00.

Additionally, costs in the amount of $9,549.24 are sought.
The total value of fees and costs is thus $108,439.74 Because the parties have agreed on

a recovery of $98,000.00, the fees and costs have been appropriately discounted.

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 10 of 14

ili, Application of the Johnson Factors

As stated by this Court, the Fourth Circuit has noted with approval that determination of
the lodestar often subsumes consideration of many of the Johnson factors. Amaya, 2018 WL
690838, at *2. Foliowing Perdue, supra, it is unclear whether Johnson informs the calculation of
the lodestar or whether it should instead be used to make an upward or downward adjustment to
the lodestar, or whether it should serve both purposes. Id. Nevertheless, Plaintiffs submit that the
Johnson factors provide no reason for any downward departure.

(1) Time and Labor Required: This factor collapses into the calculation of
reasonable number of hours. To the extent it does not, a review of the time is reasonable,
particularly considering this case was certified as a “hybrid” class action, involved 44 claimants,
and similarly involved a significant amount of data to be reviewed and analyzed “in order to
ascertain where the parties differed in terms of the number of hours for which Plaintiffs were not
compensated.” Dominguez, supra at *5. No downward departure is warranted.

(2) Novelty and Difficulty of the Questions Presented: This factor collapses into the
calculation of reasonable number of hours. To the extent it does not, this case involved wage/hour
legal issues Plaintiffs’ counsel was very familiar with it, but also novel issues of fact and law
relating to the deductions from subminimum wages and overtime calculated at two (or more) wage
rates. No downward departure is warranted based on this factor.

(3) Skill Required to Perform the Necessary Legal Services: The reasonable hourly

rate subsumes this factor. No downward departure is warranted.

10

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 11 of 14

(4) Preclusion of Other Employment:’ There are always opportunity costs. Hoffman
Law is a small law firm with three lawyers. Hoffman Law heavily invested substantial time to this
case since May 2018. No downward departure is warranted.

(5) Customary Fee for Similar Work: The reasonable hourly rate subsumes this
factor. No downward departure is warranted.

(6) Attorneys’ Expectations at Outset: The reasonable hourly rate subsumes this
factor. No downward departure is warranted.

(7) Time Pressures Imposed In Case: This factor collapses into the calculation of
reasonable number of hours. No downward departure is warranted.

(8) Award Involved and the Results Obtained: This factor would seem to collapse
into the second and third step of the fee analysis, i.e., subtraction of unsuccessful claims and degree
of success. Matias Guerra, 2019 WL 3927323, at *7. Accordingly, undersigned will address it in
those steps. In any event, counsel is unaware of fellow members of the bar persistent enough to
recover a settlement, with these attractive multipliers, in a case like this. No downward departure
is warranted here, or in steps two and three.

(9) Experience, Reputation, and Ability of the Lawyer: The reasonable hourly rate
subsumes this factor. No downward departure is warranted.

(10) The Undesirability of Case? This factor would seem to be used to enhance a fee.

To be sure, few lawyers have an appetite for multi-year odysseys, committing both Firm personnel

 

2 In Barber v. Kimbrell’s Inc., 577 F.2d 216, 226 n.8 (4" Cir. 1978), the Fourth Circuit altered the
description of some of the Johnson factors, including this factor, This factor was revised by Barber as the
“attorneys” opportunity costs in pressing the instant litigation.” Id.

> Barber refers to this factor as the “undesirability of the case within the legal community in which
the suit arose.” Barber, 577 F.2d at 226 n.28,

 

 

 

il

 

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 12 of 14

and monetary resources to an uncertain recovery. Nevertheless, this provides no basis to
reduce/enhance the lodestar fee.

(i1} Nature/Length Of Lawyer/Client Relationship: No downward departure is
warranted based on this factor.

(12) Fee Awards made in Similar Cases: No downward departure is warranted based
on this factor.

Having applied the Johnson factors to either inform or determine the reasonable number of

 

hours, the Plaintiffs turn to steps 2 and 3 of the fee analysis.

B. Subtracting Unsuccessful Claims

“After determining that the hours expended and the attendant rates requested by a lawyer
for a prevailing party are reasonable, a court is obliged to ‘subtract fees for hours spent on
unsuccessful claims unrelated to the successful one.’ ” McAfee v. Boczar, 738 F.3d 81, 91 (4%
Cir. 2013) (citation omitted). However, “claims” are not defined as “motions,” and Courts should
not excise time for each unsuccessful granular step in litigation. Jones v. Southpeak Interactive
Corp. of Del., 777 F.3d 658, 676 (4" Cir. 2015) (observing that Courts should not reduce a fee
award “simply because the plaintiff failed to prevail on every contention raised in the lawsuit.”).
As this Court observed in Imgarten v, Bellboy Corporation, et.al., 383 F.Supp.2d 825, 839-40 (D.
Md. 2005) (Legg, J.), “[a] plaintiff who was unsuccessful at a stage of litigation that was,
nevertheless, a necessary step to ultimate victory is entitled to attorneys’ fees even for the

unsuccessful step.” Imgarten, 383 F.Supp.2d at 839; accord Durham v, Jones, 10-2534, 2012 WL

 

3985224, *8 (D. Md. Sept. 10, 2012} (“Though some of this time was expended pursuing what

ultimately were unsuccessful claims, the Court recognizes that such hours were expended in

12

 

   

Sees pares

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 13 of 14

furtherance of the litigation of the case as a whole and centered on a common core of facts and
related legal theories.)

Here, there are no claims that were unsuccessful. Moreover, in the course of negotiating
the fees in this case, counsel have discounted those fees and liberally exercised billing discretion.

C. Degree of Success

“The Supreme Court has recognized that the ‘most critical factor’ in determining a
reasonable fee is the degree of success obtained by the plaintiff.” Randolph et al. v. Powercomm

Constr., Inc., 715 Fed. Appx. 227, 231 (4" Cir. 2017) (quoting Hensley, 461 U.S. at 436)).

 

Here, Class Counsel obtained, after extensive negotiations, a settlement on behalf of class
members that, for all class members filing claims, resulted in no less than full compensatory
damages, and where unlawful deductions and “dual occupation” overtime calculating errors were
present, the participating class members essentially won their without any risk or cost to
themselves. The settlement obtained a substantial recovery for the Class of $83,976.83. The
requested fee is very reasonable in relation to the benefits of the litigation and should not be
reduced.

D, Costs

Plaintiffs also seek to recover $9,549.24 in costs, all of which are adequately documented

and detailed above. These costs are recoverable under FLSA, MWHL, and MWPCL.

V. CONCLUSION

Based on the foregoing, Plaintiffs request an award of attorneys’ fees and costs in the

negotiated and discounted amount of $98,000.00.

13

 
Case 1:18-cv-01413-JMC Document 95 Filed 11/15/19 Page 14 of 14

Respectfully submitted,

/s/
Howard B. Hoffman, Esq. (Bar No. 25965)
Scott E. Kraff, Esq. (Bar No. 20899)
Jordan §. Liew, Esq. (Bar No. 20509)
Hoffman Employment Law, LLC
600 Jefferson Plaza, Ste. 204
Rockville, Maryland 20852
301-251-3752

skraff@hoholaw.com
hhoffman@hoholaw.com
jliew@hoholaw.com

Attorneys for Plaintiff

CERTIFICATE OF SERVICE
I hereby certify that on this 15" day of November, 2019, a copy of the Plaintiff's
Unopposed Motion for Attorneys’ Fees and Costs was filed via the Electronic Case Filing System
(ECF) maintained by the U.S. District Court for the District of Maryland, and is available for

viewing and downloading from the ECF system.

‘si Howard B. Hoffman
Howard B. Hoffman

 

14

 
